UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-03495 DWS Money Market Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:12/31 Date of reporting period:3/31/2012 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofMarch 31, 2012(Unaudited) Tax Free Money Fund Investment Principal Amount ($) Value ($) Municipal Investments 99.7% Alabama 1.7% Birmingham , AL, State Special Care Facilities Financing Authority Revenue, Series A-1, 5.0%, 6/1/2012 California 9.0% BlackRock MuniYield California Fund, Inc., 144A, AMT, 0.31% *, 6/1/2041, LIQ: Citibank NA BlackRock MuniYield California Quality Fund, Inc., Series W-7-1665, 144A, AMT, 0.31% *, 5/1/2041, LIQ: Citibank NA California, Statewide Communities Development Authority, Multi-Family Housing Revenue, Series R-13104CE, 144A, 0.69% *, 9/6/2035, LIQ: Citibank NA San Francisco City & County, CA, Redevelopment Agency, Maria Manor Apartments, Series F, AMT, 0.21% *, 12/1/2033, LOC: Citibank NA Colorado 1.1% Colorado, State Educational & Cultural Facilities Authority, Educational Facility, Trinity School Project, 0.18% *, 9/1/2026, LOC: Branch Banking & Trust Florida 1.7% Lee County, FL, Housing Finance Authority, Multi-Family Housing Revenue, University Club Partners Ltd., Series B, 144A, 0.26% *, 5/15/2035, LOC: Fannie Mae (a) Palm Beach County, FL, Jewish Community Campus Project Revenue, 0.24% *, 3/1/2030, LOC: Northern Trust Co. Georgia 1.7% Georgia, State General Obligation: Series B, 5.0%, 7/1/2012 Series D, 5.0%, 7/1/2012 Hawaii 0.7% Hawaii, State Pacific Health Special Purpose Revenue, Department of Budget & Finance, Series B-2, 0.2% *, 7/1/2033, LOC: JPMorgan Chase Bank NA Illinois 16.3% Illinois, Finance Authority Educational Facility Revenue, Erikson Institute Project, 0.29% *, 11/1/2037, LOC: LaSalle Bank NA Illinois, Finance Authority Revenue, TECP, 0.14%, 4/5/2012, LOC: PNC Bank NA Illinois, State Finance Authority Revenue, Resurrection Health Care Corp., Series C, 0.25% *, 5/15/2035, LOC: Bank of America NA Illinois, State Toll Highway Authority, Series A-1A, 0.25% *, 1/1/2031, INS: AGMC, SPA: JPMorgan Chase Bank NA Illinois, Upper River Valley Development Authority, Industrial Development Revenue, Cathy Asta Enterprises LLC, Series A, 0.35% *, 8/1/2033, LOC: LaSalle Bank NA Lake Zurich, IL, Industrial Development Revenue, Screenco LLC/ScreenFlex Project, AMT, 1.65% *, 3/1/2018, LOC: LaSalle Bank NA Indiana 3.0% Indiana, IPS Multi-School Building Corp., Series R-885WF, 144A, 0.25% *, 1/15/2025, INS: AGMC, GTY: Wells Fargo & Co., LIQ: Wells Fargo & Co. Iowa 0.7% Iowa, State Finance Authority, Small Business Development Revenue, Corporate Center Associates LP Project, 0.19% *, 9/1/2020, LOC: Wells Fargo Bank NA Kentucky 4.6% Kentucky, State Housing Corp. Revenue, Series B, AMT, 0.19% *, 7/1/2032, SPA: State Street Bank & Trust Co. Mason County, KY, Pollution Control Revenue, East Kentucky Power Cooperative: Series B-1, 0.45% *, 10/15/2014, SPA: National Rural Utilities Cooperative Finance Corp. Series B-3, 0.45% *, 10/15/2014, SPA: National Rural Utilities Cooperative Finance Corp. Louisiana 0.7% Louisiana, State Local Government Environmental Facilities & Community Development Authority, Healthcare Facility, Series B, 0.6% *, 11/1/2014, LOC: LaSalle Bank NA (a) Maryland 3.1% Maryland, Health & Higher Educational Facilities Authority John Hopkins Hospital, TECP, 0.12%, 4/5/2012, LIQ: Wachovia Bank NA Montgomery County, MD, General Obligation: Series A, 5.0%, 1/1/2013 Series A, 5.25%, 11/1/2012 Michigan 1.8% Michigan, State Hospital Finance Authority Revenue, Ascension Health Senior Credit Group, Series F-8, 0.28% **, 11/15/2049 Minnesota 3.7% Cohasset, MN, Power & Light Co. Project, Series B, 0.25% *, 6/1/2013, LOC: JPMorgan Chase Bank NA Coon Rapids, MN, Industrial Development Revenue, Kurt Manufacturing Project, AMT,0.42% *, 11/1/2017, LOC: U.S. Bank NA Minneapolis, MN, General Obligation, 3.0%, 12/1/2012 New Hampshire 4.9% New Hampshire, State Health & Education Facilities Authority Revenue, Bishop Guertin High School, 0.19% *, 9/1/2032, LOC: TD Bank NA New Hampshire, State Health & Education Facilities Authority Revenue, Easter Seals Rehabilitation Center, Series A, 0.19% *, 12/1/2034, LOC: Citizens Bank of NH New Mexico 1.5% University of New Mexico, Series R-11961, 144A, 0.19% *, 6/1/2014, INS: AMBAC, LIQ: Citibank NA New York 4.3% Monroe County, NY, Industrial Development Corp. Revenue, St. Ann's Nursing Home,0.19% *, 12/1/2040, LOC: HSBC Bank U.S.A. NA New York City, NY, Housing Development Corp., 1090 Franklin Avenue Associates LLC, Series A, AMT, 0.27% *, 12/1/2037, LOC: Citibank NA New York, NY, General Obligation, Series B2, 0.26% *, 8/15/2023, SPA: Landesbank Hessen-Thuringen North Carolina 3.9% North Carolina, Medical Care Commission, Health Care Facilities Revenue, Lenoir Memorial Hospital Project, 144A, 0.18% *, 4/1/2036, LOC: Branch Banking & Trust North Carolina, State Capital Facilities Finance Agency, Educational Facilities Revenue, Summit School, Inc. Project, 0.18% *, 6/1/2033, LOC: Branch Banking & Trust Oregon 3.7% Salem, OR, Hospital Facility Authority Revenue, Capital Manor, Inc. Project, 0.44% *, 5/1/2034, LOC: Bank of America NA Pennsylvania 9.0% Crawford County, PA, Industrial Development Authority Revenue, Allegheny College, Series B, 0.19% *, 11/1/2039, LOC: PNC Bank NA Philadelphia, PA, Gas Works Revenue, Series E, 0.15% *, 8/1/2031, LOC: PNC Bank NA Westmoreland County, PA, Industrial Development Authority, Health Systems, Excela Health Project, Series B, 0.19% *, 7/1/2030, LOC: PNC Bank NA Rhode Island 3.6% Rhode Island, State & Providence Plantations, 2.0%, 6/29/2012 Rhode Island, State & Providence Plantations, Consolidated Capital Development Loan, Series A, 144A, 5.0%, 10/1/2012 South Carolina 4.3% Berkeley County, SC, School District, Prerefunded 7/15/2012 @ 100, 5.5%, 1/15/2017, INS: AGMC Greenville County, SC, School District Installment Purchase Revenue, Building Equity Sooner for Tomorrow, Prerefunded 12/1/2012 @ 101, 5.5%, 12/1/2028 Texas 6.4% Aldine, TX, Independent School District, 5.25%, 2/15/2013 Brownsville, TX, Utility System, TECP, 0.18%, 6/15/2012 Pasadena, TX, Independent School District Building, Series A, 2.0%, 2/15/2013 University of Houston, TX, TECP, 0.12%, 5/1/2012 Utah 3.4% Utah, State General Obligation: Series A, 5.0%, 7/1/2012 Series A, Prerefunded 7/1/2012 @ 100%, 5.25%, 7/1/2014 Washington 1.9% King County, WA, Housing Authority Revenue, Summerfield Apartments Project, 0.2% *, 9/1/2035, LOC: U.S. Bank NA Washington, State General Obligation, Series 2010C, 144A, 0.19% *, 1/1/2018, LIQ: Citibank NA Wisconsin 3.0% Milwaukee, WI, TECP, 0.12%, 5/7/2012, LOC: State Street % of Net Assets Value ($) Total Investment Portfolio (Cost $134,847,578) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Variable rate demand notes and variable rate demand preferred shares are securities whose interest rates are reset periodically at market levels. These securities are often payable on demand and are shown at their current rates as of March 31, 2012. ** Floating rate securities’ yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of March 31, 2012. † The cost for federal income tax purposes was $134,847,578. (a) Taxable issue. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGMC: Assured Guaranty Municipal Corp. AMBAC: Ambac Financial Group, Inc. AMT: Subject to alternative minimum tax. GTY: Guaranty Agreement INS: Insured LIQ: Liquidity Facility LOC: Letter of Credit Prerefunded: Bonds which are prerefunded are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. SPA: Standby Bond Purchase Agreement TECP: Tax-Exempt Commercial Paper Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Securities held by the fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of March 31, 2012 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Municipal Investments(b) $
